Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Election/Restrictions
Applicant’s election without traverse of Invention I, Species I in the reply filed on 3/24/2022 is acknowledged.
Claims 1-20 are pending in the application. Claims 13-19 are withdrawn as being nonelected. Claims 1-12 and 20 are rejected as set forth below. 
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters different reference numbers use the same lead line. For example, reference numbers 100,120 use the same lead line, 70,71b use the same lead line and 100,110,111 use the same lead line in Figure 1.  This is not exhaustive, as almost all of the Figures include this issue. Applicant should check each Figure for similar errors. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “comprising one of a bracket and a support arm”. This language is grammatically awkward and confusing, and it is unclear if applicant is intending to claim these elements in the alternative or if they are being claimed together. Examiner presumes this should read – comprising a bracket and a support arm --.  
Claim 7 states “a guide rail of the pair of guide rails positioned and secured on each side of the parapet ladder”. As written, this requires a single guide rail to be secured on each side of the ladder. Examiner believes this should read – a respective guide rail of the pair of guide rails is positioned and secured on each side of the parapet ladder --. 
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaines 2009/0000868.
In regard to claim 1, Gaines ‘868 discloses a parapet descent apparatus comprising: 
A mounting panel (92) configured to be secured to the parapet (13) of an elevated structure.
A parapet ladder (102) secured to the mounting panel (92) and comprising: a first ladder rail (shown below); a second ladder rail (shown below); and a plurality of rungs (104), each of the plurality of rungs (104) extending from the first ladder rail to the second ladder rail.
The parapet ladder (102) defining a first end (at 100) configured to be secured to the parapet (13) of the elevated structure and a second end (at 107) distal from the first end and configured to contact a surface of the elevated structure.
A top surface of the parapet (13) being offset above the surface of the elevated structure by a wall height of the parapet.  

    PNG
    media_image1.png
    666
    551
    media_image1.png
    Greyscale

In regard to claim 2, Gaines ‘868 discloses: 
One of a bracket (99) and a support arm (98), the one of the bracket (99) and the support arm (98) coupled to a lower surface of the mounting panel (92) and extending from the mounting panel to a side surface of the parapet (13) of the elevated structure, the one of the bracket (99) and the support arm (98) configured to support a cantilevered portion of the mounting panel (92).  
In regard to claim 3, Gaines ‘868 discloses: 
A ladder dock (92)(110), the ladder dock (92)(110) comprising the mounting panel (92), the ladder dock (92)(110) configured to be secured to the parapet (13) of the elevated structure, the parapet ladder (102) secured to the ladder dock (92)(110).  
In regard to claim 4, Gaines ‘868 discloses: 
Wherein the ladder dock (92)(110) is configured (via 110) to receive a rigid, portable ladder, the ladder being configured to provide temporary access to the elevated structure.  (paragraph [0039])
In regard to claim 5, Gaines ‘868 discloses: 
A portion of the first ladder rail and the second ladder rail (shown above) of the parapet ladder (102) between the first end and the second end is angled with respect to the vertical when installed on the elevated structure.  
In regard to claim 6, Gains ‘868 discloses: 
A guide rail (96) secured to the mounting panel (92).  
In regard to claim 7, Gaines ‘868 discloses: 
A pair of guide rails (96), a guide rail of the pair of guide rails positioned and secured on each side of the parapet ladder (102) and the mounting panel (92), the pair of guide rails defining a space therebetween for passage of a user of the parapet descent apparatus.  
In regard to claim 8, Gaines ‘868 discloses: 
A first ladder dock (110, left) configured to receive a rigid, portable ladder, the ladder being configured to provide temporary access to the elevated structure.
A second ladder dock (92)(100) comprising the mounting panel (92) to which the parapet ladder (102) is secured and offset along a direction of the parapet from the first ladder dock (100), at least one of the ladder docks configured for passage of a user of the parapet descent apparatus from the ladder to the parapet ladder.   (As claim 8 does not depend from claim 3, different parts are interpreted as being the ladder dock)
In regard to claim 9, Gaines ‘868 discloses:
Wherein a center of the parapet ladder (102) is offset from a center of at least one of the first ladder dock (110, left)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines 2009/0000868 in view of Miller et al 20210046340.
In regard to claim 10, Gaines ‘868 fails to disclose: 
An upper anchor configured to be secured to the top surface of the parapet.  
Miller et al ‘340 discloses: 
An upper anchor (1002) configured to be secured to the top surface of the parapet (via the ladder).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Miller et al ‘340 to include an upper anchor as taught by Stratton ‘384 in order to provide a mounting location for a fall protection cable device. 
In regard to claim 10, Gaines ‘868 as modified by Miller et al ‘340 discloses:
A ladder dock (92, Gaines ‘868) configured to be secured to the parapet of the elevated structure between the top surface of the parapet (13, Gaines ‘868) and the upper anchor (1002, Miller et al ‘340), the parapet ladder (102, Gaines ‘868) secured to the ladder dock (92, Gaines ‘868).  
In regard to claim 11, Gaines ‘868 as modified by Miller et al ‘340 discloses: 
A lower anchor (1003, Miller et al ‘340) and a cable (1001, Miller et al ‘340) extending from the upper anchor (1002, Miller et al ‘340) to the lower anchor (1003, Miller et al ‘340), the cable configured to receive a cable sleeve (1060, Miller et al ‘340) configured to tether a user to the cable, the cable further configured to allow movement of the cable sleeve to any position between the upper anchor and the lower anchor.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al 20210046340 in view of Stratton WO2005044384
In regard to claim 20, Miller et al 340 discloses a system comprising: 
An upper anchor (1002) configured to be secured to a ladder. 
The upper anchor (1002) comprising a shock absorber (formed by gap 180).
A lower anchor (1003) comprising a first portion (1041) and a second portion (unnumbered u-bolt shown below) slideably secured to the first portion (1041)

    PNG
    media_image2.png
    490
    494
    media_image2.png
    Greyscale

The first portion (1041) and the second portion (u-bolt) configured to receive the ladder (1020) therebetween, the lower anchor (1003) configured to not rotate with respect to the ladder (1020).
A cable (1001) configured to extend from the upper anchor (1002) to the lower anchor (1003), the cable (1001) configured to receive a cable sleeve (1060) configured to tether a user to the cable, the cable (1001) further configured to allow movement of the cable sleeve (1060) to any position between the upper anchor and the lower anchor.  
Miller et al ‘340 fails to disclose: 
The upper anchor configured to be secured to a structure proximate to a portable, rigid ladder accessing the elevated structure, the surface of the elevated structure being one of a horizontal surface and a surface sloped with respect to a horizontal orientation of the system and not defined by the ladder.
 Stratton ‘384 discloses: 
The upper anchor configured to be secured to a structure proximate to a portable, rigid ladder accessing the elevated structure, the surface of the elevated structure being one of a horizontal surface and a surface sloped with respect to a horizontal orientation of the system and not defined by the ladder. (Page 1, lines 10-20 state that the upper anchor may be fixed to a building, thus it is configured to be secured as is claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the upper anchor be configured to be secured to a structure proximate a ladder and not defined by the ladder as taught by Stratton ‘384 in order to allow the device flexibility to be mounted in various locations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634